JUDGMENT ENTRY
This cause is an accelerated appeal from the Mason Municipal Court in which defendant-appellant, Mark Bryant, appeals the denial of his motion to suppress.
The trial court found that the arresting officer had probable cause to arrest appellant for DUI.  On appeal, appellant claims the trial court erred in finding probable cause to make the arrest.
Appellant's assignment of error is overruled on the basis of State v.Lane (1997), 118 Ohio App.3d 485.  Appellant has failed to provide a transcript of proceedings or an App.R. 9 statement in lieu of the transcript.  Consequently, this court has nothing to pass upon and must affirm the lower court's judgment. Id.  See, also, State v. Hileman
(1998), 125 Ohio App.3d 526.
The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Stephen W. Powell, Presiding Judge, William W. Young, Judge, Anthony Valen, Judge.